EXHIBIT 10.32




--------------------------------------------------------------------------------

STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)
ID: 80-0091851
400 Rella Boulevard
Montebello, NY 10901


 
Notice of Grant of Award and Award Agreement



--------------------------------------------------------------------------------



_______________________________________            Award Number:     _________
Name of Award Holder                        Plan:         2014


______
Address                    City            State                Zip
 




--------------------------------------------------------------------------------



Effective __________, you have been granted a performance award of ________
shares of STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP) (the Company) common
stock. These shares are restricted contingent upon the achievement of the
associated Goal(s).


The current total value of the performance award is $__________.


The Goal will be measured in increments on the date(s) shown.




Vest Period   


Shares
Final Measurement Date
 
 
 






 
 



By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.



--------------------------------------------------------------------------------



STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)


________________________________________________    _____________________________
Print Name:                        Date:
Title:        


HOLDER


________________________________________________    _____________________________
Print Name:                        Date:


        








--------------------------------------------------------------------------------

EXHIBIT 10.32



EXHIBIT A




STERLING BANCORP
2014 STOCK INCENTIVE PLAN
PERFORMANCE-BASED STOCK AWARD NOTICE


General Terms and Conditions


Section 1.     Size and Type of Award. The shares of Common Stock (the “Shares”)
of Sterling Bancorp (the “Company”) covered by this Award (“Awarded Shares”) are
listed on the Performance-Based Stock Award Notice. This Performance-Based Stock
Award Notice (this “Award Notice”) is subject to all of the terms and conditions
of the Sterling Bancorp 2014 Stock Incentive Plan (“Plan”).
 
Unless otherwise specified by the Compensation Committee, your Awarded Shares as
set forth on this Award Notice will be designated “Escrow,” registered in the
name of the Recipient and held by the Compensation Committee, together with a
stock power executed by the Recipient in favor of the Committee, on a pooled
basis with other Awarded Shares. You may receive additional Shares, or forfeit
Awarded Shares, as set forth in Section 2 below.


Your employment with the Company, Sterling National Bank, and/or any of their
subsidiaries constitutes adequate consideration for the issuance of the Awarded
Shares to you having a value at least equal to the par value of the Awarded
Shares, but the vesting conditions described below will nevertheless determine
your right to acquire unrestricted ownership of the Awarded Shares.


Section 2.     Vesting.
 
(a)     Vesting Conditions. There are conditions you must satisfy before your
Performance-Based Stock Award will vest:


(i)     You must remain in the continuous service of the Company, Sterling
National Bank and/or any of their subsidiaries through the Vesting Date shown in
this Award Notice (“Service Conditions”).
 
(ii)     Any Performance Condition(s) specified in this Award Notice must be met
as of the end of their respective Performance Measurement Period(s) as
determined by the Compensation Committee on the basis of such evidence as it
deems appropriate (“Performance Conditions”).


(iii)     Awarded Shares, as adjusted based on satisfaction of the Performance
Conditions, will vest and become non-forfeitable on the Vesting Date.


As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Awarded Shares will be
non-forfeitable.


(b)     Vesting Date. The Vesting Date for your Awarded Shares, as adjusted, is
specified on this Award Notice. On the Vesting Date, you will obtain
unrestricted ownership of the Awarded Shares, as adjusted, that vest on that
Vesting Date. A stock certificate evidencing unrestricted ownership will be
transferred to you.


(c)     Forfeitures. If you terminate service with the Company, Sterling
National Bank and/or any of their subsidiaries prior to a Vesting Date, you will
forfeit any Awarded Shares that are scheduled to vest on that date. If you
remain in continuous service with the Company, Sterling National Bank and/or any
of their subsidiaries through the applicable Vesting Date but one or more of the
applicable Performance Conditions are not satisfied, you will forfeit any
Awarded Shares the vesting of which depended on satisfaction of the unsatisfied
Performance Condition(s). When you forfeit Awarded Shares, all of your interest
in the Awarded Shares will be canceled and any stock certificate or other
evidence of ownership must be returned to the Company. You agree to take any
action and execute and deliver any document that the Company requests to effect
the return of your unvested Awarded Shares. In the event you do not cooperate
with the Company in this regard, you hereby appoint and designate the Company as
your attorney-in-fact for the purpose of taking any action and signing any
document, in your name, which the Company determines is necessary to enforce the
forfeiture.


(d)     Death, Disability or Retirement. In the event your service terminates
due to death, Disability or Retirement, you will receive a pro-rated portion of
the Awarded Shares at the end of the Performance Measurement Period. The
pro-rated portion will be determined by calculating the total number of Awarded
Shares you would have received if your employment had not terminated prior to
the end of the Performance Measurement Period, and multiplying that number by a
fraction, the numerator of which is the number of full and partial months of
employment that you completed after the Award Date, and the denominator of which
is the number of full and partial months between the Award Date and the end of
the Performance Measurement Period.


To qualify for Retirement, you must enter into a retirement agreement with the
Company, Sterling National Bank or any of their subsidiaries in a form approved
by the Compensation Committee, within the Compensation Committee’s discretion,
and under which you agree, for a period of two (2) years, to provide consulting
services to the Company, Sterling National Bank and/or any of their

52720073v2
Page 1 of 3

--------------------------------------------------------------------------------




subsidiaries (as specified in Section 2.46 of the Plan) and to refrain from
competing with or soliciting employees and customers of the Company, Sterling
National Bank or any of their subsidiaries.


(e)     Accelerated Vesting. Upon a Change in Control, the Awarded Shares will
vest on an accelerated basis and any Performance Condition for which the
Performance Measurement Period has not ended will be deemed satisfied (or will
be deemed achieved at target if more than one level of performance is provided
for). In such event, you will receive a pro-rated portion of the Awarded Shares
at the time of the Change of Control determined by calculating the total number
of Awarded Shares you would have received upon satisfaction of the Performance
Condition and multiplying that number by a fraction, the numerator of which is
the number of full and partial months of employment that you completed after the
Award Date, and the denominator of which is the number of full and partial
months between the Award Date and the date of the Change in Control.


(f)     Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company, Sterling
National Bank and/or any of their subsidiaries for so long as you serve in any
capacity as an employee, officer, non-employee director or consultant of the
Company, Sterling National Bank and/or any of their subsidiaries.


(g) Application of Clawback Policy. Notwithstanding anything in this Award
Notice to the contrary, the Awarded Shares and any related dividends shall be
subject to adjustment and/or recovery, in whole or in part, following the date
on which they become vested and payable if and to the extent (i) required by any
applicable law, rule or regulation or (ii) provided under the terms of any
clawback policy or other policy of similar import adopted by the Company and in
effect on the date the Awarded Shares or dividends, as applicable, become vested
and payable.
 
Section 3.     Dividends. Dividends or distributions paid on Awarded Shares,
whether or not in cash, will not be paid to you currently. Instead, they will be
vested, accumulated and paid to you if, as and when the related Awarded Shares
become vested and will be subject to the same Service Conditions and Performance
Conditions as the Awarded Shares.
 
Section 4.     Voting and Tender Rights. You will not have the right to vote, or
direct the voting of, Awarded Shares, or the right to respond, or direct the
response with respect to Awarded Shares to any tender offer, exchange offer or
other offer made to the holder of Shares, unless and until the applicable
Service Conditions and Performance Conditions have been satisfied and ownership
of record of the Awarded Shares has been transferred to you.
 
Section 5.    No Right to Continued Service. Nothing in this Award Notice, or
any action of the Board or Compensation Committee with respect to this Award
Notice, shall be held or construed to confer upon you any right to a
continuation of service by the Company, Sterling National Bank, or any of their
subsidiaries. You may be dismissed or otherwise dealt with as though this Award
Notice had not been entered into.


Section 6.    Taxes. Where any person is entitled to receive Shares pursuant to
the Award granted hereunder, the Company shall have the right to require such
person to pay to the Company the amount of any tax which the Company is required
to withhold with respect to such Shares, or, in lieu thereof, to retain, or to
sell without notice, a sufficient number of Shares to cover the amount required
to be withheld.


Section 7.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Recipient, to the Recipient's address as shown in the Company's
records.


If to the Compensation Committee:


Sterling Bancorp
c/o Sterling National Bank
400 Rella Blvd.
Montebello, New York
Attention: Compensation Committee and Corporate Secretary


Section 8.    Restrictions on Transfer. The Performance-Based Stock Award
granted hereunder shall not be subject in any manner to anticipation, alienation
or assignment, nor shall such award be liable for or subject to debts,
contracts, liabilities, engagements or torts, nor shall it be transferable by
the Recipient other than by will or by the laws of descent and distribution or
as otherwise permitted by the Plan. To name a Beneficiary, complete the attached
Appendix A and file it with the Corporate Secretary of the Company.


Section 9.    Successors and Assigns. This Award Notice shall inure to the
benefit of and shall be binding upon the Company and the Recipient and their
respective heirs, successors and assigns.



 
Page 2 of 3

--------------------------------------------------------------------------------




Section 10.    Construction of Language. Whenever appropriate in this Award
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.


Section 11.    Governing Law. This Award Notice shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of law principles thereof, except to the extent that such
laws are preempted by federal law. The federal and state courts having
jurisdiction in Rockland County, New York shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Award granted under this Award Notice, the Recipient, and any
other person claiming any rights under this Award Notice, agrees to submit
himself or herself, and any such legal action as he or she shall bring under the
Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.


Section 12.    Amendment. This Award may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Recipient.
This Award Notice amends and supersedes any Award Notice bearing the same
effective date.


Section 13.    Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this Award Notice were being made
under the Plan. In the event of any conflict between the provisions of the Plan
and the provisions of this Award Notice, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Award Notice,
the Recipient acknowledges receipt of a copy of the Plan. The Recipient
acknowledges that he or she may not and will not rely on any statement of
account or other communication or document issued in connection with the Award
other than the Plan, this Award Notice, or any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Award Notice.



 
Page 3 of 3

--------------------------------------------------------------------------------

EXHIBIT 10.32



APPENDIX A TO PERFORMANCE-BASED STOCK AWARD NOTICE
Beneficiary Designation Form - Performance-Based Stock




GENERAL
INFORMATION


Use this form to designate the Beneficiary(ies) who may receive
Performance-Based Stock Awards that become vested at your death.
Name of Person
Making Designation    


Social Security Number ______—_____—__________
 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.


A PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   %
   
   
   
   
   %
   
   
   
   
   %
Total = 100%
B CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Awards:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   %
   
   
   
   
   %
   
   
   
   
   %
Total = 100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Sterling Bancorp
prior to my death, and that it is subject to all of the terms and conditions of
the Plan. I also understand that an effective Beneficiary designation revokes my
prior designation(s) with respect to all outstanding Awards.




                                 
         Your Signature                                 Date





---------------------------------------------------- Internal Use Only
------------------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of Sterling
Bancorp on the date indicated.




 






By                      
   Authorized Signature Date       


Comments











--------------------------------------------------------------------------------

EXHIBIT 10.32



APPENDIX B TO PERFORMANCE-BASED STOCK AWARD NOTICE

[Insert Performance Vesting Conditions as determined by the Compensation
Committee]
 




